Citation Nr: 0213788	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  93-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim on appeal.

In August 1995 and September 1998, the Board remanded the 
issue to the RO for further development.  The requested 
developments have been accomplished to the extent necessary 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran has not presented competent medical evidence 
of a relationship between his service-connected PTSD and 
arteriosclerotic cardiovascular disease.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not proximately due to, 
the result of, or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Secondary service connection is awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); see also 38 U.S.C. 
§ 1110; Buckley v. West, 12 Vet. App. 76, 84 (1998).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Boyer v. West, 12 Vet. App. 142. 144 (1999); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

The term "aggravation" is used generally to mean "any 
increase in disability."  See Allen, 7 Vet. App. at 445; see 
also Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  An 
opinion as to whether a service-connected disability 
aggravated a non-service-connected condition does not equate 
to an opinion as to etiology.  See Allen v. Brown, 7 Vet. 
App. at 445-47.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran has not claimed entitlement 
to service connection on a direct basis; rather, he asserts 
that he developed heart disease as a result of his service-
connected PTSD disability.  After a careful review of the 
medical evidence contained in the claims file, the Board 
concludes that the weight of the medical evidence is against 
the veteran's claim.

Specifically, the Board places significant probative weight 
on a March 1993 VA medical opinion that the veteran's PTSD 
did not cause his heart disease.  This finding is further 
supported by the multiple volumes of medical records showing 
that, despite the veteran's contentions to the contrary, none 
of his treating physicians has ever attributed heart disease 
to his service-connected PTSD.  Further, the veteran has 
strongly maintained that he was told by Dr. H., a VA 
physician, that there was a connection between his heart 
disease and PTSD.  However, the Board has carefully reviewed 
multiple medical entries by Dr. H. in the outpatient 
treatment records and finds no mention of a relationship 
between the veteran's heart disease and PTSD.  The Board is 
also persuaded by the RO's recent telephone contact with Dr. 
H., who specifically reported that she had not told any 
veteran that PTSD could cause hypertension or heart problems.

While the veteran has vigorously asserted that his heart 
disease was caused by PTSD, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his PTSD to 
a current diagnosis of heart disease will not support a claim 
for service-connection.  His unsubstantiated opinion as to 
any medical relationship between heart disease and PTSD is 
not probative, inasmuch as there is no evidence that he has 
medical knowledge, training, or expertise to render a 
diagnosis or medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In addition, the Board has considered the representative's 
request for a VA examination and medical opinion.  However, 
after a review of the evidence the Board finds that the 
medical opinion on the relationship between the veteran's 
heart disease and PTSD, which was rendered by a VA medical 
examiner after an examination, which was subsequently 
supported by the veteran's clinical physician, is adequate 
for an equitable determination in this case.  In addition, 
there is no indication that the VA physician was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  That the opinion was not 
favorable to the veteran is not a sufficient reason to seek 
another examination and medical opinion.  The Board is also 
persuaded that there is no contrary medical opinion 
associated with the claims file and the Board has outlined 
the reasons and bases for assigning greater probative weight 
to the opinion of the VA examiner over his unsupported 
claims.  Thus, the Board finds that another request for a 
medical opinion at this juncture would unnecessarily delay 
resolution of his claim.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the medical opinions, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
Specifically, the Board finds particularly probative the 
March 1993 medical opinion because this physician had access 
to the veteran's records and specifically addressed the issue 
on appeal.  Thus, the Board accords great probative weight to 
this medical opinion which focused upon the critical inquiry 
of this appeal; that is, whether the veteran's heart disease 
is secondary to his service-connected PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
that his heart disease is related to PTSD, the Board is 
unable to grant the benefit sought.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

VA's duties have been fulfilled to the extent possible with 
regard to the issue decided in this decision.  VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  By virtue of the information contained 
in the statement and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the medical evidence 
necessary to substantiate the claim.  The Board remanded this 
issue in September 1998 to ensure that the veteran was 
notified that he bears the burden of producing or obtaining a 
medical opinion that tends to attribute his cardiovascular 
disorders to his service-connected PTSD.  The RO provided the 
veteran with information of his due process rights under the 
VCAA in the most recent supplemental statement of the case 
dated in August 2002.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  All medical records identified by the veteran have 
been associated with the claims file, including outpatient 
treatment records signed by Dr. H.  To that end, the veteran 
has not alleged that any physician, except Dr. H, has 
established a connection between his heart disease and his 
service-connected PTSD.  As Dr. H's outpatient treatment 
records are associated with the claims file, and were 
considered, the Board finds that a further delay for records 
is not warranted.  

Moreover, while the claim was on appeal, the veteran 
underwent a VA examination specifically to address the issue 
of secondary service connection.  To that end, while the 
veteran has recently requested that the claim be remanded for 
a medical opinion, there is no evidence to support his claim 
and a remand at this point would be futile.  In addition, the 
issue was the subject of Board remands in August 1995 and 
September 1998.  As such, the Board finds that the record as 
it stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for 
arteriosclerotic heart disease secondary to service-connected 
PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

